IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


JOSEPH PILCHESKY,                             : No. 143 MM 2017
                                              :
                    Petitioner                :
                                              :
                                              :
             v.                               :
                                              :
                                              :
DAVID BULZONI, BUSINESS                       :
ADMINISTRATOR FOR CITY OF                     :
SCRANTON, CITY OF SCRANTON,                   :
MAYOR WILLIAM COURTRIGHT, AND                 :
SCRANTON CITY COUNCIL,                        :
                                              :
                    Respondents               :


                                         ORDER



PER CURIAM

      AND NOW, this 8th day of November, 2017, the Petition for Leave to File Petition

for Allowance of Appeal Nunc Pro Tunc is GRANTED. Petitioner has 30 days in which

to submit his Petition for Allowance of Appeal.